Citation Nr: 0327319	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-20 273A	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals dated 
October 24, 2002, which denied entitlement to an effective 
date earlier than September 28, 1997, for a grant of 
dependency and indemnity compensation, involved clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1944 to September 1945.

2.  The requirement that a motion for revision of a Board 
decision set forth clearly and specifically an alleged clear 
and unmistakable error of fact or law in the Board decision, 
the legal or factual basis for such allegation, and why the 
result would have been manifestly different but for the 
alleged error has not been met.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b) (2002).

The moving party has not alleged any error in the Board's 
decision of October 24, 2002.  She has merely stated that 
she feels that VA should have notified her when a statute, 
38 U.S.C. 1318, under the provisions of which she was 
ultimately granted benefits, became effective.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) (2002), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2002) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2002).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


